DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species of Figs. 7A, 7B and 8 in the reply filed on October 19, 2020 is acknowledged.
Claims 3-5 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2020.
               A properly executed inventor’s oath or declaration is required.
The disclosure is objected to because of the following informalities:   On page 8, line 24, it appears that one occurrence of “unlocking” should be deleted.  On page 10, line 5, “302” should read --704--.
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-10 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter In claim 1, lines 4-7, claim 9, lines 9-13, and throughout paragraph [0028], it is unclear what component(s) define the latch-and-lock mechanism and the mechanical override, and how these component(s) function to lock, unlock and unlatch the latch-and-lock mechanism.  In addition, in the last here lines of paragraph [0028], it is unclear if the disclosed latch-and-lock mechanism and the mechanical override are prior art.
               In view of the above rejections, the claims are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogakos et al 4,763,936.
Re claim 1, Rogakos et al teaches an apparatus including a vehicle door having an electrically-operated latch-and-lock mechanism 10 in fig. 1 positioned in a door cavity (interior, column 3, line 7) between an exterior and an interior side of the door, the mechanism 10 includes a motor (column 3, lines 21-22) and a mechanical override 166, 98 (column 8, lines 24-28) to allow the mechanism 10 to be locked, unlocked and unlatched, a secure activation mechanism including a key cylinder (column 8, lines 18-20) remotely 
Re claim 2, the secure activation mechanism is a key cylinder coupled to the mechanical link 168.
Re claim 8, the link 168 is a cable (column 8, line 18).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rogakos et al 4,763,936 in view of Borlinghaus 3,898,824.
Re claim 6, Borlinghaus teaches that it is well known to position a key cylinder 16, 18 in a compartment 14 (fig. 4) of a vehicle door cavity (which receives portion 20 in fig. 4), and provide an access door 34 leading to an interior of the compartment, and the key cylinder portion 18 being located in the compartment.  
Re claim 7, the access door portion 62 in fig. 8 is positioned in a layer of cladding 32.
It would have been obvious to modify the mechanism 10 of Rogakos et al to include its key cylinder on the outside of the door as being positioned within a compartment in the door cavity, and an access door leading to an interior of the compartment, with the access door positioned within a layer of cladding, to protect the key cylinder with the access door from the elements, such as rain and dirt, as is well known in the lock art.
s 9, 10 and 16 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rogakos et al 4,763,936 in view of Dzurko et al 7,090,264.
Re claim 9, Rogakos et al teaches an apparatus including a vehicle door having an electrically-operated latch-and-lock mechanism 10 in fig. 1 positioned in a door cavity (interior, column 3, line 7) between an exterior and an interior side of the door, the mechanism 10 includes a motor (column 3, lines 21-22) and a mechanical override 166, 98 (column 8, lines 24-28) to allow the mechanism 10 to be locked, unlocked and unlatched relative to a latch post 12, a secure activation mechanism including a key cylinder (column 8, lines 18-20) remotely positioned relative to the mechanism 10 on the outside of the door coupled to a mechanical ink 168 (column 8, line 18) in the door cavity which couples to the secure activation mechanism key cylinder to the mechanical override 166, 98 to allow the mechanical override to lock, unlock or unlatch the mechanism 10.  Dzurko et al teaches that it is well known that a vehicle door 12 in fig. 1 is positioned within a door opening of a frame 16, with the latch post 18 opposite the hinges of the door.  It would have been obvious to modify the vehicle door of Rogakos et al such that it is positioned within a door opening of a door frame, and includes hinged opposite its latch post 12, in view of the teaching of Dzurko et al, since such mounting is conventional in the vehicle art, to provide for expected locking and unlocking capabilities.
Re claim 10, the secure activation mechanism of Rogakos et al is a key cylinder coupled to the mechanical link 168.
Re claim 16, the link 168 of Rogakos et al is a cable (column 8, line 18).
Claims 14 and 15 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rogakos et al 4,763,936 in view of Dzurko et al 7,090,264 as applied to claim 9 above, and further in view of Borlinghaus 3,898,824.
Re claim 14, Borlinghaus teaches that it is well known to position a key cylinder 16, 18 in a compartment 14 (fig. 4) of a vehicle door cavity (which receives portion 20 in fig. 4), and provide an access door 34 
Re claim 15, the access door portion 62 in fig. 8 is positioned in a layer of cladding 32.
It would have been obvious to modify the mechanism 10 of Rogakos et al to include its key cylinder on the outside of the door as being positioned within a compartment in the door cavity, and an access door leading to an interior of the compartment, with the access door positioned within a layer of cladding, to protect the key cylinder with the access door from the elements, such as rain and dirt, as is well known in the lock art.
Claims 1, 2 and 8 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Rogakos et al 4,763,936.
Re claim 1, the last here lines of paragraph [0021] of applicant’s specification set forth that the electrically operated latch-and-lock mechanism 308 including a mechanical override is well known.  
Rogakos et al teaches an apparatus including a vehicle door having an electrically-operated latch-and-lock mechanism 10 in fig. 1 positioned in a door cavity (interior, column 3, line 7) between an exterior and an interior side of the door, the mechanism 10 includes a motor (column 3, lines 21-22) and a mechanical override 166, 98 (column 8, lines 24-28) to allow the mechanism 10 to be locked, unlocked and unlatched, a secure activation mechanism including a key cylinder (column 8, lines 18-20) remotely positioned relative to the mechanism 10 on the outside of the door coupled to a mechanical ink 168 (column 8, line 18) in the door cavity which couples to the secure activation mechanism key cylinder to the mechanical override 166, 98 to allow the mechanical override to lock, unlock or unlatch the mechanism 10.  It would have been obvious to mount the latch-and-lock mechanism and mechanical override of applicant’s admitted prior art in a door cavity between an exterior and an interior side of a vehicle door, and to provide a secure activation mechanism key cylinder remotely on the exterior side of the door coupled to a mechanical link for actuating the mechanical override, in view of the teaching of 
Re claim 2, the secure activation mechanism of Rogakos et al is a key cylinder coupled to the mechanical link 168.
Re claim 8, the link 168 of Rogakos is a cable (column 8, line 18).
Claims 6 and 7 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Rogakos et al 4,763,936 as applied to claim 1 above, and further in view of Borlinghaus 3,898,824.
Re claim 6, Borlinghaus teaches that it is well known to position a key cylinder 16, 18 in a compartment 14 (fig. 4) of a vehicle door cavity (which receives portion 20 in fig. 4), and provide an access door 34 leading to an interior of the compartment, and the key cylinder portion 18 being located in the compartment.  
Re claim 7, the access door portion 62 in fig. 8 is positioned in a layer of cladding 32.
It would have been obvious to modify the mechanism 10 of applicant’s admitted prior art as modified by Rogakos et al to include its key cylinder on the outside of the door as being positioned within a compartment in the door cavity, and an access door leading to an interior of the compartment, with the access door positioned within a layer of cladding, to protect the key cylinder with the access door from the elements, such as rain and dirt, as is well known in the lock art.
Claims 9, 10 and 16 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Rogakos et al 4,763,936 and Dzurko et al 7,090,264.
Re claim 9, the last here lines of paragraph [0021] of applicant’s specification set forth that the electrically operated latch-and-lock mechanism 308 including a mechanical override is well known.  
Rogakos et al teaches an apparatus including a vehicle door having an electrically-operated latch-and-lock mechanism 10 in fig. 1 positioned in a door cavity (interior, column 3, line 7) between an exterior 
It would have been obvious to mount the latch-and-lock mechanism and mechanical override of applicant’s admitted prior art in a door cavity between an exterior and an interior side of a vehicle door, and to provide a secure activation mechanism key cylinder remotely on the exterior side of the door coupled to a mechanical link for actuating the mechanical override, in view of the teaching of Rogakos et al, to allow an authorized user to utilize a key for actuating the latch-and-lock mechanism in the event of a power failure, as is well known in the lock art.  It would have been obvious to modify the vehicle door of applicant’s admitted prior art as modified by Rogakos et al such that it is positioned within a door opening of a door frame, and includes hinged opposite its latch post 12, in view of the teaching of Dzurko et al, since such mounting is conventional in the vehicle art, to provide for expected locking and unlocking capabilities.
Re claim 10, the secure activation mechanism of Rogakos et al is a key cylinder coupled to the mechanical link 168.
Re claim 16, the link 168 of Rogakos is a cable (column 8, line 18).
Claims 14 and 15 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Rogakos et al 4,763,936 and Dzurko et al 7,090,264 as applied to claim 9 above, and further in view of Borlinghaus 3,898,824.

Re claim 15, the access door portion 62 in fig. 8 is positioned in a layer of cladding 32.
It would have been obvious to modify the mechanism 308 of applicant’s admitted prior art as modified by Rogakos et al to include its key cylinder on the outside of the door as being positioned within a compartment in the door cavity, and an access door leading to an interior of the compartment, with the access door positioned within a layer of cladding, to protect the key cylinder with the access door from the elements, such as rain and dirt, as is well known in the lock art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In fig. 2, Harada et al 7,213,428 teaches a key cylinder linked to a cable for actuating an electrically operated vehicle latch.  Aubry et al 5,715,713 and Kleefeldt et al 4,974,886 teach a mechanical override for an electric lock.  Peters 4,674,308 teaches a key cylinder 10 in a compartment in fig. 2 and covered by an access door 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 13, 2021